Citation Nr: 9916865	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  94-38 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased disability evaluation for 
residuals of a gunshot wound to the right shoulder with 
injury to Muscle Groups I and II, currently evaluated as 
30 percent disabling.

2. Entitlement to an increased disability evaluation for 
traumatic arthritis of the lower thoracic spine with 
spondylosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in April 1994, by the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the appellant's thoracic spine 
disability has been previously characterized to include 
degenerative disc disease.  However, after review of the 
evidence of record and the lack of any evidence to establish 
the presence of any disc pathology, as well as the fact that 
the appellant's degenerative disorder of the thoracic spine 
is trauma related, the Board concludes that the appellant's 
thoracic spine disability is more appropriately characterized 
as traumatic arthritis of the thoracic spine.

FINDINGS OF FACT

1. The appellant's right shoulder disability is manifested by 
complaints of painful movement and muscle spasms and is 
not productive of a severe muscle impairment.

2. The appellant's thoracic spine disability is manifested by 
complaints of painful movement and is productive of a 
slight limitation of motion and slight compromise of the 
body height at one of the mid-dorsal vertebral bodies with 
anterior osteophyte formation on x-ray examination.


CONCLUSIONS OF LAW

1. The schedular criteria for a disability evaluation in 
excess of 30 percent for residuals of a gunshot wound to 
the right shoulder with injury to Muscle Groups I and II, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.56, 
Diagnostic Code 5301 (1998).

2. The schedular criteria for a disability evaluation in 
excess of 10 percent for degenerative joint disease of the 
thoracic spine are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant's claims for 
increased disability evaluations are well grounded within the 
meaning of 38 U.S.C.A.§ 5107(a) (West 1991).  Specifically, 
his contentions that these disabilities have increased in 
severity since the last time they were evaluated by VA are 
deemed sufficient to render these claims plausible.  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Affairs (the 
Court), formerly the United States Court of Veterans Appeals.  
See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein. Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  Although the 
entire evidence of record has been carefully reviewed, the 
Board places particular emphasis upon the findings noted on 
VA examination in September 1996, to accurately determine the 
current level of disability attributable to the appellant's 
residuals of the gunshot wound to the right shoulder and 
traumatic arthritis of the thoracic spine.

Background

In August 1988, the Board found that the gunshot wound the 
appellant sustained during service resulted in injury to both 
Muscle Group I and II.  Pursuant to the provisions of 38 
C.F.R. § 4.56, this injury was considered to be at least a 
moderate impairment and by application of § 4.55, it was 
elevated to a moderately severe impairment and a 30 percent 
evaluation was assigned.  On VA examination in September 
1987, the appellant's right shoulder was noted to "ride" a 
little higher than the left shoulder.  It was further noted 
that right shoulder flexion was to 145 degrees, abduction to 
150 degrees, external rotation to 80 degrees, and internal 
rotation to 78 degrees.  There was no swelling, localized 
heat, tenderness, circulatory disturbance, ulceration or 
sinus formation, spasticity or deformity of the right 
shoulder.  

The Board further concluded that the appellant's thoracic 
spine disorder was appropriately evaluated at the 10 percent 
level.  On VA examination in September 1987, there was some 
limitation of motion with forward flexion to 70 degrees.  
There was no evidence of muscle spasm or pain on pressure in 
the area of the lower thoracic region.  Furthermore, there 
were no findings of weakness, atrophy or sensory loss.

Analysis

I.  Residuals of a Gunshot Wound to the Right Shoulder with 
Injury to Muscle Groups I and II. 

The appellant's right shoulder disability is currently 
evaluated pursuant to Diagnostic Codes 5301, 5302 which 
provide, in pertinent part, that a moderately severe 
impairment of Muscle Group I and II warrants a 30 percent 
evaluation on the dominant side.  As noted above, the 
appellant sustained a through and through injury which 
warrants no less than a moderate injury under § 4.56(b).  By 
application of the provisions of § 4.55(e), where there are 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  Accordingly, the appellant's 
through and through injury is rated at the moderately severe 
level.

Pursuant to Codes 5301 and 5302, a 40 percent evaluation is 
warranted for severe impairment of Muscle Group I or II.  A 
severe impairment is manifested by a through and through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  On examination, the 
findings should reflect ragged, depressed and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  

After careful review of the evidence of record, including the 
VA and private outpatient treatment reports dated from 1990 
to 1996, statements from a private physician, the testimony 
offered in January 1995, as well as VA examination reports 
dated in June 1992, March 1994 and September 1996, the Board 
concludes that the record does not demonstrate the presence 
of a severe Muscle Group I or II impairment.  In this review 
the Board notes that the findings reported on VA examination 
in September 1996, are consistent with and demonstrative of 
those findings reported during the time period in question 
and are deemed to be reflective of the current nature and 
severity of the appellant's right shoulder disability.  On 
physical examination in September 1996, it was noted that a 
scar at the apex of the right shoulder was well-healed, 
mobile and nontender.  It was further noted that flexion on 
the right was to 110 degrees, compared with 180 degrees on 
the left, abduction to 90 degrees on the right, 180 degrees 
on the left, 75 degrees of right external rotation, 90 
degrees, left, and internal rotation to 10 degrees compared 
with 90 degrees on the left.  The examiner commented that the 
shoulder was nontender to manipulation and the muscles 
appeared to have normal bulk and strength.  The diagnoses 
included no apparent residual deficit of the right shoulder 
muscles.

While the severity of the appellant's gunshot is 
acknowledged, the findings of record do not demonstrate the 
presence of a severe muscle impairment in the right shoulder.  
The identified scars are not ragged, depressed or adherent, 
there is no evidence of loss of deep fascia or muscle 
substance and strength and coordinated movements were deemed 
to be within normal limits.  In the absence of any additional 
evidence to meet the criteria for a severe muscle impairment, 
entitlement to an increased disability evaluation for 
residuals of a gunshot wound to the right shoulder with 
injury to Muscle Groups I and II is not warranted.  In 
reaching this conclusion, the appellant's contentions and 
testimony have been carefully considered.  However, these 
assertions are deemed to be outweighed by the objective 
medical evidence of record which fails to document the 
presence of the cardinal signs and symptoms including loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement to 
support a finding of a severe muscle impairment.  

II.  Degenerative Joint Disease of the Thoracic Spine

The appellant's thoracic spine disorder is evaluated pursuant 
to Diagnostic Code 5010 which provides that arthritis due to 
trauma, substantiated by x-ray findings is to be rated as 
degenerative arthritis under Code 5003.  Pursuant to Code 
5003, degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  Code 5291 
provides that a 10 percent evaluation is warranted for a 
severe limitation of dorsal spine motion.  The 10 percent 
evaluation is the maximum rating available on the basis of 
limitation of motion.  Accordingly, entitlement to an 
increased evaluation on a schedular basis is not available in 
the absence of additional pathology which would allow for 
evaluation pursuant to an alternate Code.  After review of 
the evidence of record including VA and private outpatient 
treatment reports dated from 1990 to 1996, statements from a 
private physician, the testimony offered in January 1995, as 
well as VA examination reports dated in June 1992, March 1994 
and September 1996, the Board concludes that there is no 
evidence of dorsal spine ankylosis for evaluation pursuant to 
Code 5288, nor are there any findings to support a rating 
based on the presence of intervertebral disc pathology.  In 
this regard, no neurological abnormalities suggestive of a 
disc disorder have been reported within the objective medical 
evidence of record.

In reaching this conclusion, the Board has considered the 
appellant's complaints of discomfort and pain in his thoracic 
spine and these complaints have been considered and taken 
into account in the assignment of the disability evaluation.  
In this regard, consideration is given to whether an 
increased evaluation is warranted by application of the 
general rating criteria (38 C.F.R. §§ 4.40, 4.45) pertaining 
to pain and additional functional limitation imposed during 
flare-ups.  See Johnson v. Brown, 9 Vet. App. 7 (1996); cf. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
evidence of record does not document the presence of 
additional functional limitation of the thoracic spine 
attributable to flare-ups.  Moreover, although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Accordingly, in the absence of 
additional evidence to the contrary, the Board finds that the 
10 percent rating adequately contemplates the level of 
identified pain.

In addition, in view of the current maximum rating for the 
thoracic spine disability pursuant to Code 5291, the Board 
has reviewed the appellant's claim for applicability of an 
extra-schedular evaluation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  "The governing norm 
in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." Id.  In this regard, the Board finds that the 
schedular evaluation in this case is not inadequate.

As discussed above, the medical evidence reflects that the 
appellant's thoracic spine disability is manifested by 
subjective complaints of increased pain and a slight 
limitation of motion.  In view of these findings and in the 
absence of evidence of extraordinary symptoms, the 
undersigned concludes that the record does not suggest, based 
upon the clinical reports, that the appellant has an 
"exceptional or unusual" thoracic spine disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has required hospitalization in the remote or 
recent past for his thoracic spine disability.  In addition, 
there is no recent record of significant or regular 
outpatient treatment for this disability.  With respect to 
employment, the record reflects that he worked at the same 
job from 1968 to 1987 and did not leave the job due to 
disability. 

In view of these reports, the Board concludes that the record 
does not establish that the appellant's service-connected 
thoracic spine disability has interfered with his 
employability beyond that which is contemplated by the 
currently assigned 10 percent evaluation.  As such, it cannot 
be concluded that the overall disability picture presented by 
the evidence in the claims folder reflects "marked 
interference" in employment.  Accordingly, in the absence of 
any evidence which reflects that this disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, an extraschedular rating 
on the basis of employment handicap is not in order



ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

